 TEKNOR-APEX CO.Teknor-Apex Co.andDistrict# 2, United Rubber,Cork,Linoleum & Plastic Workers of America,AFL-CIO. Case 1-CA-7542February 15, 1972DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYOn September 30, 1971, Trial Examiner SamuelRoss issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and the General Counsel filed a brief in sup-port of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of National Labor Rela-tions Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Teknor-Apex Co., its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order as modified be-low:1.Amend paragraph 1(a) of the recommended Orderin the following manner:Strike the phrase "or in any other manner" and sub-stitute therefor the word "by."2.Amend paragraph 1(e) of the recommended Orderby striking the phrase "In any like or related manner"and substituting therefor the phrase "In any other man-ner."'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.91 NLRB 544, enfd 188 F 2d362 (C A 3)We have carefully examined the record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner- On a charge filed by theabove-named Union on March 10, 1971, a complaint issuedon May 10, 1971, whichallegesthat Teknor-Apex Co. (hereincalled Respondent or the Company) engaged in unfair laborpractices within the meaning of Sections 8(a)(1) and (3) and3852(6) and(7) of the Act.In essence,the complaint charges theRespondent with various acts of interference,restraint, andcoercion of employees in the exercise of their rights guaran-teed by the Act, and with the termination of the employmentof one Alan J. Howard because of his activity on behalf of theabove-named Union.The Respondent filed an answer to thecomplaint which denies the commission of unfair labor prac-tices. Pursuant to due notice a hearing on this case was con-ducted before me at Providence,Rhode Island,on June 28and 29 and August 9,1971. Upon the entire record and myobservation of the witnesses and their demeanor, and afterdue consideration of the briefs filed on behalf of the GeneralCounsel and the Respondent, I make the following:FINDINGSOF FACTSICOMMERCEThe Respondent, a Rhode Island corporation whose prin-cipal office and place of business is located in Pawtucket,Rhode Island,is engagedin the business of manufacturing,selling,and distributing rubber and plastic products such assoles, treads, and tire components. In the operation of saidbusiness, the Respondent annually ships products valued inexcess of $50,000 from its plant in Rhode Island to placesoutside the State of Rhode Island. On these admitted facts,I find that the Respondentis engagedin commerce and inoperations affecting commerce within themeaningof Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is not disputed, and I find, that at all times materialherein District # 2, United Rubber, Cork, Linoleum & Plas-ticWorkers of America, AFL-CIO (herein called the Union),has been a labor organization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. BackgroundOver thepast 14 years,there have been many attempts byvarious labor organizations,including the Union,to becomethe exclusive collective-bargaining representative of Re-spondent's production and maintenance employees,but allhave proved unsuccessful.In January 1971, the Union com-menced its most recent organizational campaign during thecourse of which the Respondent is alleged to have committedthe unfair labor practices with which it is is charged in theinstant complaint.It cannot seriously be disputed that theRespondent opposed the representation of its employees bythe Union,since in an address on Feburary13, 1971, tomembers of its Service Club,' Company Board ChairmanFain urged employees not to sign union authorization cardsand to tell union solicitors"to go peddle somewhere else."2B.The So-Called Temporary Layoff of Alan J.HowardThe alleged discnminateeAlan J.Howard was hired byRespondent on November 6, 1968.He was then 22 1/zyearsold. Asdetailed hereinafter,Howard worked for Respondentuntil February26, 1971,when he was told that he was beinglaid off for lack of work.'The Teknor-Apex Service Club is an organization composed of Re-spondent's supervisory employees and "all employees with 10 years or moreof service "'GC Exh 3195 NLRB No. 74 386DECISIONSOF NATIONALLABOR RELATIONS BOARDHoward's first job for Respondent was that of a materialhandler on the third shift in the press department. He workedat that job from November1968 untilJune 1969, when herequested and was granted a transfer to the block departmenton the first shift. Howard worked at this job for only 6-8 daysbefore his vacation began. After his vacation, Howard re-quested and was granted a transfer back to his former job onthe third shift in the press department. He worked on this jobfrom July 1969 until September 1970, when at his requestHoward was transferred to the press department on the firstshift.He thereafter worked in that department for 6 monthsunder the immediate supervision of the department foremanHarry Izzo until his so-called layoff for lack of work onFebruary 26, 1971.'Howard's starting rate of pay with the Respondent was$2.16 an hour plus 11 cents for shift differential. During hisperiod of employment, Howard received several automaticincreases "inherent with the job" at which he had com-menced working at the "starting rate." He also received sev-eral across-the-board general increases which were given toall employees. At the time of his termination, Howard's finalrate of pay was $2.76 an hour.Howard first became aware of the Union's most recentorganizational campaign in the latter part of January 1971.1On February 9, Howard attended the first meeting of theUnion, signed a union card at the meeting, and was appointedto the in-factory committee, whose function it was to promotethe Union among the employees and to bring employees tomeetings.Thereafter Howard brought one employee withhim to the Union's second meeting on February 17, and tookanother employee with him to the third union meeting onFebruary 24. In addition Howard promoted the Union intalks with employees in the Respondent's plant, both singlyand in groups.In his February 13 speech to members of the Company'sService Club, Respondent's Board Chairman Fain told theemployees about "the terribly unsettled conditions of the year1970" during which "the economy was uncertain." Fain said,inter alia,Many companies in our area were badly hurt by theseconditions and laid off large numbers of their workers.But at Teknor Apex we maintained full employmentthroughout the year, and actually added 14 more peopleto the payroll.'In this regard, Personnel Director Gaines testified that duringhis 20 years "on the job," there had been no layoffs since1952, except for "one small department of females" whoassembled "garden hose," a seasonal operation which laterwas discontinued.' Gaines also admitted that in the event ofoverstaffing in one department, it was the Respondent'spolicy "to make every effort to transfer [the excess] employeesto another department."Notwithstanding the foregoing, on Friday, February 26, atabout 2:30 p.m., Howard was notified by his foreman HarryIzzo that he had "bad news" for him. Howard then askedHoward was then about 25 years old and wore his hair longAll dates hereinafter refer to 1971, unless otherwise noted.G.C Exh 3Gaines later contradicted this testimony and asserted on cross-exami-nation that there had been "other layoffs," other than Howard's on February26 and that of the garden hose assembly department However, he gave nospecific details of any other layoffs, and none were offered by Respondent.Because of this and other self-contradictions in Gaines' testimony, its admit-ted inaccuracy in several respects, its contradiction of other testimony ofRespondent,its occasional implausibility,and his demeanor while testifying,I regard Gaines'testimony as generally unreliable,and in this regard,I creditonly his admission against interest of no prior layoffs, and not his latercontradictionof thatadmissionwhether he was being fired, but Izzo replied, "No, there's noreason to fire you," and he further told Howard that he wasbeing laid off because the department was "overstaffed,"production was "slow," and they "were down to 40 hours aweek." Howard then said that the layoff fitted into his planssince he intended to visit California. He asked Izzo how longhe would be "laid off," and Izzo replied that he couldn't"answer that question."' Admittedly, Howard was the onlyemployee of Respondent who was laid off on February 26.Immediately after he was told about his layoff, Howardwent to the office of William Duarte, the Respondent'sproduction manager, and asked him how long the layoffwould last. Duarte replied that the layoff would probably befor about 6 weeks, and he told Howard, "If you're going toCalifornia, Alan, go and have a goodtime,and don't worryabout it."Despite his outward show of indifference over his layoff,Howard then visited the office of Robert Gaines, the Re-spondent's personnel director, and he asked Gaines why hewas being laid off. Gaines replied because work was "slow."Howard said he thought there was an "opening on the thirdshift" on the very job he had once held, and he asked Gaines"if seniority counted" and whether he could "have the job."Gaines replied that "seniority did count," and that he wouldlook into the matter for Howard and would let him knowwhen Howard came in for his paycheck the following Thurs-day.'C.The Final Termination of Howard's EmploymentAs Howard had suggested to Gaines, there was in fact anunfilled position on the third shift in the press department.Thus, according to the stipulation of the parties, one FrankDombroski, an employee who had been hired on October 29,1970, and who worked on the third shift in the press depart-ment, voluntarily quit during the week ending February 26.However, Gaines obviously had no intention of recommend-ing Howard for this vacant position, for instead of lookinginto the matter as he had promised Howard, upon the latter'sdeparture from his office, Gaines admittedly "protested volu-bly" to Duarte for not having fired Howard previously be-cause of his assertedly excessive absentee record. Further-more, although Duarte told Howard on February 26 onlythat he was being laid off for lack of work, and that the layoffwould last about 6 weeks, on cross-examinationDuarte ad-mitted that it was his then intention "that under no circum-stances would he [Howard] ever be rehired."'According to Howard's credited testimony, when he re-turned to the plant for his paycheck on Thursday, March 4,he told Gaines that he knew that the vacant position on theThe findings in the foregoing paragraph are based on the credited tes-timony of Howard The quotes,however, are from Izzo's testimony whichis undisputed and credited to this extent.The findings above are based on the credited testimony of Howardwhom I regard as a frank and reliable witness.According to Gaines, how-ever, Howard made no inquiry regarding the possibility of his securing a lobon thethird shiftbut only asto whethera person with lower seniority mightbe transferred to the job from which he had just been laid off. I credit Gaines'version of this conversation only to the extent that it accords with that ofHoward, for as previously noted I regard Gaines'testimony as generallyunreliable and unworthy of credenceThe quotesare from Duarte's testimony on cross-examination which isregarded as an admission against interest and is credited to this extent. Priorthereto,Duarte had testified on direct examination that his decision onFebruary 26 was merely "to lay him [Howard] off, rather than terminatehim." Because of this, and other self-contradictions in Duarte's testimony,its conflict with other testimony of Respondent, its implausibility in somerespects,and his demeanor while testifying, I regard Duarte's testimony asgenerally unreliable and unworthy of credence. TEKNOR-APEX CO387third shift had been filled "by somebody with less senioritythan me," and he asked Gaines why he "couldn't have it."Gaines replied that Respondent had "wanted to fire [How-ard] for absenteeism," but that he had been laid off ratherthan fired "as a favor" to permit him to qualify for immediateunemployment compensation benefits without waiting.1°Gaines also told Howard that he would not be rehired. Ac-cordingly, sometime between February 26 and March 4,Gaines admittedly entered on Howard's personnel jacket thenotation "No R.H." which concededly is the Respondent's"code" for "no rehire.""I conclude from all of the foregoing that contrary to thestatements of Izzo, Duarte, and Gaines to Howard on Febru-ary 26 that he was being laid off, the Respondent in factintended to permanently terminate Howard's employment onFebruary 26.D. The Shifting Testimony of the Respondent in Respect tothe Duration and the Reasons for Howard's Termination1.The so-called layoff for lack of workAs previously noted, when Howard was notified of histermination, he was told only that he was being laid off tem-porarily for lack of work, and that the layoff would last forabout 6 weeks. Duarte, who made the decision to terminateHoward, admittedly had no intention of recalling him, butthat information was not imparted to Howard, assertedlybecause a discharge for cause would render Howard ineligiblefor unemployment compensation benefits for about 10 weeks.I regard both the lack of work reason asserted for Howard'stermination, and the altruism which alledgedly motivated thefailure to tell Howard of the permanence of histermination,as unworthy of credence. Obviously, the Respondent's as-serted reason fornot officially recordingthat Howard wasbeing discharged for cause did not prevent Duarte fromtruthfully telling Howard to look for other employment andnot to expect reinstatement after about 6 weeks. To the con-trary, however, Duarte admittedly told Howard, "If you'regoing to California, Alan, go and have a good time, and don'tworry about it [the layoff]," an obvious deception in the lightof Duarte's admission that he had no intention of reemploy-ingHoward.Moreover,theRespondent'sallegedhumanitarian reason for not officially recording that Ho-ward's termination was for cause is belied by the Company'spersonnel record which discloses not only that the allegedlayoff was for lack of work, but also that Howard would notbe rehired, and that he was selected for termination, "not bystrict seniority," but because of his allegedly "atrocious" at-tendance record and other reasons.12 In the light of theforegoing, I regard as unworthy of credence the Respondent'sself-professed benevolence in respect to the reasons for tellingHoward that his termination was a temporary layoff.I likewise regarded the assertion that lack of work was theRespondent's reason for Howard's termination. I base thisconclusion on the following considerations. The Respondentemploys about 350 personsin itsPawtucket plant. However,only Howard and no one else was laid off. I find it difficultto perceive how the layoff of 1 rank-and-file employee out of350 could possibly have any significant impact on production10AccordingtoRhode Island law, as explicated by both Gaines andRespondent's counsel, an employee who is terminated for cause must waitabout 10 weeks before he can qualify for unemployment compensationbenefits" Gaines'version of this conversation does not accord with that of How-ard credited above, but as noted above I regard his testimony as generallyunreliable I therefore credit it in this regard only to the extent that itaccords with that of Howard or constitutes an admission against interest" G C Exh 2or be motivated by lack of work. In support of the assertionthat work was slow and that production in Howard's depart-ment had fallen off, the Respondent submitted the productionrecord of that department." It disclosed that in the weekending February 14, thesoling molding(Press) departmentproduced 42,275 sheets, that in the following week endingFebruary 21, production of sheets dropped to 30,980, andthat in the next week, ending February 28, the one in whichitwas decided to terminate Howard, production of sheetsincreased to 44,070. Clearly nothing in that exhibit disclosesany need for a reduction in force. Moreover, up to and includ-ing the week in which Howard assertedly was "laid off" forlack of work (including the week when production droppedto 30,980 sheets), his department was working 6 days a week.There is no testimony that Howard, or any other employee,was standingaround idle with no work to do. Moreover, itis the Respondent's admitted policy when work is slow in onedepartment to transfer the employees to fill in elsewhere inthe plant and not to lay them off. In this regard, it is alsosignificant that in his antiunion speech on February 13,Chairman of the Board Fain boasted to the employee mem-bers of the Company's Service Club that despite "the terriblyuncertain conditions" in 1970 when "the economy was uncer-tain,"Respondent, unlike other employers in the area,"maintainedfull employment throughout the year, and actu-ally added 14 more people to the payroll." In fact, althoughthe Respondent's production records disclosed that in the 3weeks following Howard's termination, the production ofsoling molding sheets dropped substantially from 44,070 dur-ing the week of February 28 (when Howard was terminated)to 28,575 during the week of March 27, and although accord-ing to Duarte the department assertedly was overstaffed bytwo persons,14 he admittedly did not lay off anybody, because,as he explained, "It's not my practice. I never laid off any-body...... In the light of all the foregoing, I regard thetestimony that Howard was either laid off or terminated forlack of work as patently implausible, unworthy of credence,and as a quite transparent pretext to conceal another reasonfor his dismissal.2.Additional reasons asserted by Respondent forHoward's terminationAccording to Duarte, the decision to "discharge" AlanHoward came about as follows: on Wednesday, February 24,he observed that Howard, while on his way to the plantcafeteria, was "flapping his arms and skipping, like he wasjumping rope." Accordingly, because Duarte assertedly "hadreceived complaints about his [Howard's] reckless driving [ofthe tow motor in the plant], and so forth and so on," he"immediately" called Izzo, Howard's supervisor, to his officeand he asked Izzo, "What's the matter with this fellow,Alan?", and he told Izzo what he had seen. Izzo assertedlyreplied, "Oh, he's on pills," Duarte asked, "On pills?", andIzzo replied, "He pops pills." Duarte asked, "How do youknow?", and Izzo responded that Howard had "admitted it."Duarte accordingly then instructed Izzo to notify Howardthat same day that "he is through as of Friday."One would assume from the foregoing testimony of Duartethat the decision to terminate Howard was motivated byDuarte's sudden acquisition of knowledge for the first timethat Howard was a "pill popper" or drug addict, and thattherefore his presence in the plant, which included the opera-tion of a tow motor, created a hazard which had to be elimi-nated. That assumption was dispelled by Duarte on cross-" Resp Exh 9" John Costa, a utility man, and Bob Baptista, an operator 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamination, for he then admitted that he had heard aboutHoward's so-called pill popping "very long ago," dating back"almost" to the time when Howard was first hired, Duartethen denied that his decision to terminate Howard was basedeitheronHoward's alleged "pill popping" or "grass[marijuana]smoking," and he testified, "it [these allegedpractices of Howard] didn't faze me, because I have enoughrespect for my supervisors to know whether a person is effi-cient and adequate for the job, aside from that."According to Izzo, Howard's foreman, the only complaintabout his assertedly "reckless" operation of the tow motorcame from. Duarte about "three or four months" before Ho-ward's termination, and Izzo orally warned Howard at thattime to drive more carefully. There is no probative testimonythatHoward's operation of the tow motor after the oralwarning wasother than satisfactory." Howard concededlyhad no accidents while operating the tow motor and hecaused no injury to anyone or anything with it.Howard denied that he ever told Izzo either that he poppedpills or smokedgrass, andI credit his denial, especially be-cause I cannot believe that any supervisor in an industrialplant like Respondent's would knowingly tolerate the con-tinued employment of an admitted drug addict in a job whichincluded the operation of a tow motor.16I conclude from all the foregoing, including Duarte's obvi-ously self-contradictory testimony, that no credence can beplaced in the apparent assertions that Howard's terminationwas motivated by either his exuberant flapping of arms andskipping while going to the plant cafeteria, his alleged pillpopping and/or grass smoking,or by his alleged recklessdriving of the tow motor. I regard all of these asserted reasonsfor his termination as pretexts and afterthoughts fabricatedand/or dredged up by the Respondent to conceal anotherreason for his termination.absences occurred on Saturdays, a day on which Howardadmittedly preferred not to work and frequently took off withthe knowledge and consent of his foreman Izzo." In thisregard, the Respondent's record of Howard's absences fromNovember 1, 1970, until the end of 1970 (when as hereinafterdescribed Howard received a warning notice for excessiveabsenteeism) discloses the following:11-7-70 [Saturday]11-21-70 [Saturday]11-28-70 [Saturday]12-5-70 [Saturday]12-12-70 [Saturday]12-18-70[Friday]3.Howard's absenteeismAs previously noted, the Respondent's personnel record ofHoward's employment (G.C. Exh. 2) contains a note conced-edly made by Personnel Director Gaines which states,interalia,that Howard was "selected for layoff [for lack of work],not by strict seniority, but because he was the least reliablewith regard to attendance." The same record also states that"Howard's attendance record was atrocious, averaging betterthan 3 days off a month." I have already found that Howardwas not laid off by Respondent, but rather was permanentlydischarged by it on February 26, and I have also found thatthe "lack of work" reason asserted by Respondent for histermination is a quite transparent pretext. I now will considerthe assertion that Howard was "selected" for terminationbecause of his "atrocious" attendance record.The Respondent's personnel department maintains attend-ance records for all the Company's employees, and the recordof Howard's attendance at work" discloses that in 1970 hewas absent for a total of 36 out of approximately 280 workingdays," a clearly high percentage of the available workingtime.The record further discloses, however, that 13 of the 36" Duarte testifiedthat he received numerouscomplaintsfrom his super-visors about Howard's assertedly reckless operationof the tow motor. Noneof the allegedly complaining supervisorswas called by the Respondent totestify and no explanation was offeredfor the failure to do so I concludetherefrom and from Duarte's testimony in generalthathis testimony in thisregardis also unworthy of credence16Iaccordinglydo not credit lzzo's contrarytestimonythat Howardadmitted to him that he "popped pills "G C Exh. 5The departments in which Howard was employed frequently worked6 days a week.The numberof workingdays in the yearis an estimateAsked to be abs.Called -- IllPrearrangedPrearrangedPrearrangedCalled -IllAccording to Howard's credited testimony, on eitherDecember 19, 1970, when he returned to work after his ab-sence the previous day, or on December 21, 1970, he receiveda written warning notice from his foreman Izzo which stateson a yellow slip of paper that he had been "too many daysabsent."Howard admittedly then told Frank Cimino, a fel-low worker, that he was lucky not to have been fired, that hehad in fact been excessively absent the last year, and that he"was goingto smarten (sic) up."On cross-examination byRespondent's counsel,Howard was shown a Xerox copy ofa written warning notice purportedly given him on December28, 1970, and signedby Foreman Izzo, which not only statesthat he had been absent "too many days," but also purport-edly warned him of the following:He asked to get off 3 different jobs while on days.Mixing dept. was too dirtyBlock dept. was too heavySoling packing was too boring.Howard denied that any warning notice was given to him onDecember 28, 1970, and he denied that the notice he receivedcontained a reference to anything other than "too many daysabsent." On the following day, pursuant to request, PersonnelDirector Gaines produced the original of the Xerox copypreviously shown to Howard, a written warning notice form19According to Howard's credited testimony which was not contro-verted by Izzo, the latter would notify him on Friday when there wasSaturday work, Howard would advise Izzo whether or not he was "going tocome in," usually, that he would not, and Izzo would say, "All right," or"O K," Izzo's testimony in this regard was substantially to the same effect,that Howard told him that he would "lust as soon not work Saturdays," andthat he, Izzo, replied, "OK " TEKNOR-APEX CO.389printed on pink paper upon which there was writing in blueink.20 Gaines testified that this warning notice "was completein that form" when he received it a day or two after December28, 1970, and that all copies of the warning notices issued byRespondent are printed on pink paper. Close examination ofthe exhibit disclosed, however, that the date, Howard's name,the words "Too many days absent," Izzo's signature at thebottom, and the word "Press" department, were written withdark blue ink, and that the additional statements quotedabove (which Howard had denied was on the warning noticethat he received) was written with a lighter, different shadeof blue ink. No explanation was offered by the Respondent,or by Izzo when he testified, as to why a warning notice wasissued for excessive absence on December 28 when Howard'slast absence had occurred 10 days earlier on December 18.Furthermore, Izzo's testimony regarding the warning slipreferred only to his excessive absenteeism, and significantlyomitted any reference to any of the other items which appearon the exhibit. Thus, Izzo testified on cross-examination re-garding Howard's warning notice as follows:Q. (By Mr.Rosemere)Now, I believe you told us thatyou gave Howard a warning. Is that correct?A, Yes.Q. That's a so-called pink slip?A. That's the -yes. Yellow one, I think it is.2'Q. Do you recall what you put on that slip?A. Yeah. I think it was-too many days off, or toomany days absent-or something to that effect, anyway.Finally, the items on the exhibit other than absenteeism quiteclearly refer to transfers which Howard had requested andreceived before he worked under Izzo's supervision. The lastsuch transfer had occurred in September 1970, and no reasonwas offered or given why Howard would be warned onDecember 28 by Izzo for transfers which Howard had re-quested and received before he began to work under Izzo'ssupervision in September 1970. I conclude from all theforegoing that Respondent's Exhibit 1 is an altered version ofthe warning notice which was given to Howard on December19 or 21, 1970.The Respondent's record of Howard's absences after thewarning notice discloses that he was off on Saturday, January9, by prearrangement, and on Saturday, February 13, becausehe "doesn't want Saturday work." Howard also took off onJanuary 20 because of trouble with his car, and on January28, and February 1 and 2 because of a bout with the flu. Izzoconceded that after he gave Howard the warning notice fortoo many days off, Howard's absence record was "prettygood," that Howard "worked during the regular week prettysteady," and that he took off on Saturdays only after Howard"asked" him "about it" and received his "OK."In the light of all the foregoing, including the fact thatHoward's last absence occurred on February 13, 2 weeksbefore his termination, that he was told on termination onlythat he was being laid off for lack of work, and the alterationof the warning notice, I find that excessive absenteeism wasnot the real reason for Howard's termination, and that theassertion of this reason for his discharge is merely an addi-tional pretextual device by which the Respondent seeks toconceal another reason for his dismissal.2230Resp Exh 1" The reference to a yellow warning notice corroborates Howard's tes-timony that that was the color of the warning notice he received, andcontradicts that of Personnel Director Gaines that all the warning slips ofRespondent are printed on pink paper" In reaching this conclusion, I have not overlooked the fact that theRespondent has terminated other employees for excessive absenteeism4.Howard's allegedly poor work recordAlthough the Respondent assertedly terminated Howardfor "lack of work," it adduced testimony that he was desig-nated ineligible for rehire,inter alia,because of poor workperformance prior to his termination. In this regard, Person-nel Director Gaines testified that immediately after Howardwas "laid off," he "examined" Howard's personnel file, con-ducted "an investigation," and then and there made "a deci-sion" which "was fairly firm in my [Gaines'] own resolve,"that he "would never rehire him." According to Gaines thereason for that decision was in part because Howard was"undependable," "unadaptable," he was "willing [only] towork on the simplest job," he was "completely without ambi-tion to progress further," and he "rejected every opportunityto advance to a better paying job." Production ManagerDuarte testified in this regard that although he told Howardthat he was being laid off temporarily for lack of work, he didnot intend to recall him,inter alia,because of Howard's"inadequate efficiency," and "his overall attitude." Asidefrom these conclusions of Gaines and Duarte quoted above,their only specific testimony about Howard's alleged in-competence appears to be that he requested the transfersreferred to in the warning notice which, as found above, theRespondent altered in its effort to justify Howard's termina-tion.Significantly, the last such transfer was requested by, andgiven to, Howard 6 months before his termination. Moreover,contrary to the testimony of Gaines and Duarte, Howard'sforeman Izzo evaluated Howard as "not a bad worker, whenpresent."2J Thus, according to Izzo, he made this evaluationof Howard's work performance and competence "a consider-able amount of time before he was let go," and he, Izzo, had"no cause" to change his opinion "up to the time he [How-ard] was let go." Furthermore, as Howard credibly testifiedwithout contradiction, at the time Izzo told Howard that hewas being "laid off," Izzo also said that "there was no reasonto fire you." In the light of Izzo's and Howard's testimonyabove, I regard the implication that Howard was designatedas ineligiblefor rehire because of poor work performance or"attitude" as unworthy of credence and as another pretextualdevice to conceal the real reason for Howard's terminationand the refusal to reinstate him."5.The Respondent's belated investigation of Howard'sapplication for employmentDuring the investigation of the merits of the unfair laborpractice charge in this case, an agent of the Board interviewedPersonnel Director Gaines and asked him whether or notHoward was eligible for rehire. Upon advice of counsel,Gaines refused to answer the question. About 10 days laterinMay 1971, the Respondent employed "a regular profes-sional agency" called Fidelifacts to investigate the veracity ofthe application for employment which Howard had com-See G.C. Exh 2, the Respondent's personnel record of Howard10Since Izzo admittedly regarded Howard as "not a bad worker whenpresent," I regard it irrelevant that Frank Cimino,a coworker of Howard,regarded him as "slacking off towards the end," as "getting cocky," or thatin Cimino's opinion, "he [Howard] did not give a damn about his job or whathad to be done,"that"he just took it [the job] for granted " Although asked,Cimino provided no factual probative support for his conclusionary tes-timony quoted above Moreover, Cimino's demeanor at the hearing clearlydisclosed that although he was not a supervisor he resented the failure ofyoung Howard, who worked with him, to respond to his orders and direc-tions with sufficient alacrity. I therefore give little credence and accord noprobative value to Cimino's conclusionary testimony regarding Howard'sattitude to his job and his allegedly improper work habits 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDpleted and signed 2% years earlier when he was hired byRespondent on November 19, 1968.25At the hearing in this case, the Respondent asserted thatitsdecision not to reemploy Howard after his temporarylayoff for lack of work was based on the findings of theinvestigative agency, and it sought through Personnel Direc-tor Gaines to establish that Howard's employment applica-tion was untrue in two respects.26 Apparently, the Respond-ent has now abandoned this contention for its brief makes noreference thereto.I regard the Respondent's belated investigation of Ho-ward's employment application as evidence that it was thenseeking to find a plausible and credible justification for itsfailure and refusal to reemploy Howard which obviously hadbeen based on another reason or reasons. I base this conclu-sion on the fact that contrary to the contention advanced atthe hearing that Respondent's decision not to reemploy How-ard was based on the alleged falsity of his employment ap-plication,Duarte had admitted on cross-examination that atthe very time that he told Howard that he was being "laid off"for "lack of work," that the layoff would last about 6 weeks,and for Howard not "to worry about it" and to "have a goodtime" in California, Duarte admittedly had no intention ofever reemploying Howard.21 Under the circumstances, thelater investigation of Howard's employment applicationclearly was a search for evidence to justify a decision alreadymade, and for which the reasons then existing were not re-garded as sufficient.E.The Respondent's Knowledge of Howard's UnionActivitiesAs previously noted, in February 1971, shortly before hewas terminated by the Respondent, Howard became an activesupporter of the Union and a member of its in-factory com-mittee. He attended union meetings, brought other employeesto the meetings with him, and promoted the Union in talkswith employees in the plant.The Respondent contends that there is no testimony thatit or "any foreman or supervisor knew of any [union] activityby him [Howard]."" Contrary to this contention, there issubstantial evidence that the Respondent knew the identity ofall the Union's advocates at the Pawtucket plant, includingHoward. The record in this respect discloses as follows:1.When Howard's foreman Izzo was asked by Respond-ent's counsel whether he knew at the time he discussed Ho-ward's discharge with Duarte on February 24 "whether Mr.Howard was active in the union," he answered that he did notknow "for certain," and he explained that "you hear all kindsof scuttle butt, but you can't get a formal opinion on scuttlebutt." I infer from this testimony that Izzo had at least heard" The findings above are based on Gaines' testimony which is creditedto this extent.36According to the Respondent's offer of proof, Howard's applicationassertedly failed to disclose that he had been discharged from a prior posi-tion, and he allegedly falsely stated therein that he had not previously been"arrested,"whereas he assertedly had been "arrested for furnishing liquorto a minor." The offer of proof was rejected because Gaines admittedly hadno personal knowledge of the matters concerning which his testimony wasbeing offered Thereafter,notwithstandingthatRespondent was advisedthat such testimony would be received and "accepted" if offered through "aproper witness with personal knowledge"of the matters involved,itmadeno further effort to establish the asserted falsity of Howard's application foremployment" A similar decision admittedly was made by Personnel Director Gainesbetween February 26 when Howard was laid off and March 4 when Howardreturned to Gaines' office for his paycheck." Brief, p 3.by scuttle butt prior to his conversation with Duarte thatHoward"was active in the union."292.On Saturdaymorning,February 27, the day after Ho-ward's termination,Merrill Raymond, a supporter of theUnion, met Martin Regan, an admittedly recently appointedsupervisor of Respondent, and employee Arthur Laroche, inthe Keg Tap bar "next door" to the plant. The relationshipbetween Raymond and Regan admittedly was a friendly,"convivial" one and over the years of their acquaintanceshipthey had drunk together at bars on frequent occasions, some-times as often as two or three times a week. On February 27,when Regan came in to the bar and joined Raymond and satdown beside him, the latter asked Regan "what the storywas" regarding Howard's layoff. According to Raymond'scredited testimony, Regan replied that at a supervisors' meet-ing which he had attended, "they picked out who was unionand who wasn't union. And that was the reason he [Howard]was-you know-laid off." At the same time, Regan also toldRaymond "they knew about [the union advocacy of] RonaldSito and me ... about all of us ...."'0I conclude from all the foregoing that the Respondent hadknowledge before Howard's termination that he was an advo-cate of the Union in its plant.F.Concluding Findings in Respect to Howard'sTerminationI have found above that the Respondent's many shiftingreasons for the termination of Howard's employment and thefailure and refusal to reemploy him are all unworthy of cre-dence or belief. In sum I have found that:1.Howard's assertedlayoff for lack of work was contraryto the Respondent's policy of transferring its employees toother departments when work in a department was slow.2.The production figures submitted by Respondent dis-closed no need for a layoff of employees; production hadincreased in the week that he was laid off; and whenproduction did drop substantially after Howard's termina-tion, the Respondent laid off no additional employees, not-withstanding that it assertedly was overstaffed by two per-" Izzo later contradicted his testimony above by testifying that hethought he heard the "scuttle butt" after Howard was terminated, but I donot credit this later contrary testimony.30 In respect to Raymond's testimony credited above, Regan admittedthat he had spoken to Raymond several times in the Keg Tap, he denied thathe ever talked to Raymond about union activities, and he also denied thathe told Raymond "to watch out, that we-the supervisors-knew who werethe Union and working with the Union "Reganfurther testified that Ray-mond's testimony about their conversation was not "true." Regan also de-nied that he ever had discussed the union campaign with fellow supervisors,and he further denied that he "ever attended a supervisor's meeting " Reganadmitted that he had visited and drunk with Raymond frequently at anotherbar, the Log Den, but he could recall only two occasions in thelast 5 '/months that he hadbeen atthe Keg Tap with Arthur Laroche, and he waspositive that on neither such occasion, includingone thatcould have beenin late February, had he encountered Raymond there In the light of tes-timony adduced by Respondent through Personnel Director Gaines, thatmeetings of supervisors were held during the Union's organizational cam-paign, and the documentary evidence that Respondent's Board ChairmanFain was aware of the Union's campaign on February 13, and was concernedabout it, I regard Regan's testimony that he never attended any meetingsof supervisors or discussed the union campaign with other supervisors asimplausible and unworthy of credenceMoreover, Raymond's supervisorRobert Leech testified that he had known Raymond since 1966 when thelatter started to work for Respondent, and that to Leech's knowledge he hadalways found Raymond to be a truthful person. That also is my assessmentin generalof Raymond's testimony on both demeanor and inherentplausi-bilityFor the same reasons, I regard the testimony of Reganas iii generalunreliable, and I therefore do not credit his denials of Raymond's testimonyabove. TEKNOR-APEX CO.391sons.Moreover, there was no evidence that Howard or anyother employee was standing idle with no work to perform,and it was and is regarded as incredible that "lack of work"could be the reason for the layoff of one employee out of atotal complement of 350. Furthermore, there then existed avacant position for which Howard was qualified, the one thatresulted from the voluntary resignation of Frank Dombroski.3.At the very time that Howard was told by ProductionManager Duarte that he was being laid off for about 6 weeks,Duarte had no intention of ever reemploying Howard.4.Although Howard assertedly was selected for termina-tion because he had the least seniority in his department,there is no evidence that Respondent followed a policy ofdepartmental seniority. To the contrary, the record disclosesthat interdepartmental transfers was its policy and occurredfrequently. On a plantwide basis, there were approximately30 employees with less seniority than Howard, but the Re-spondent admittedly made no effort to determine whetherone of them, rather than Howard, should be terminated for"lack of work."5.The assertion that Howard was terminated on February26 because of excessive absenteeism is regarded as incrediblein the light of his admittedly improved attendance after re-ceipt of a warning notice in December 1970, and the fact thathe had not been absent for at least 2 weeks when he wasterminated.Moreover, many of the later absences recordedon Howard's record were on Saturdays which he admittedlytook off with the permission of his foreman Izzo.6.Howard's asserted reckless driving of the tow motor isanother unbelievable reason for his termination since he hadnever had an accident or caused injury or damage with it, andthe assessment of his work performance by Howard's fore-man was that he was "not a bad worker."7. The alleged pill popping and grass smoking by Howardas the reason for his termination was clearly injected into thecase to create prejudice against him, and is regarded as in-credible and pretextual, for the Respondent, even by its ownincredible testimony, was aware of it almost from the dateHoward was first employed.8.The assertion that Howard was terminated because hewas undependable, unadaptable, and without ambition toundertake anything other than the simplest jobs, clearly wasbased on his requests for transfers over a 2%year period, thelast of which occurred 6 months prior to his termination.These assertions are regarded as incredible in the light of theassessment of Howard's foreman that he was "not a badworker" and the fact that, at the time of Howard's termina-tion, he was performing practically the same work as thatdone by Frank Cimino whom Foreman Izzo regarded as hisright hand.9. Last but not least, I have found that the Respondent notonly altered the warning notice issued for absenteeism toHoward in December 1970 to include references to his priorrequests for job transfers, but it also conducted a belatedinvestigation of Howard's original application for employ-ment with Respondent. This clearly suggests that the Re-spondent sought thereby to obtain and establish evidence tojustify itsterminationof Howard which was motivated bysome other reason.InShattuck Denn Mining Corporation v. N.L.R.B.,theCourt of Appeals appropriately said:"Nor is the trier of the fact-here the trial examiner-required to be more naif than is a judge. If he finds thatthe statedmotive for a discharge is false, he certainly caninfer that there is another motive.More than that, he caninfer that the motive is one that the employer desires to" 362 F 2d 466,470 (C A 9)conceal-an unlawful motive-at least where,as in thiscase,the surroundingfactstend toreinforcethat infer-ence.[Emphasis supplied.]In the light of the pretextual,shifting,and discredited reasons assigned by Respondentfor Howard's termination and for the failure and refusalto reemploy him, its real motive for Howard's dismissalis not difficult to perceive.The Respondent is opposed to the representation of itsemployees by the Union.Howard became an active supporterof the Union in the plant in February 1971, and as foundabove the Respondent acquired knowledge of his union ac-tivities.Howard was terminated by Respondent just a fewweeks after he commenced his active support of the Union,and the reasons asserted by the Respondent for his termina-tion have been found to be implausible,incredible,and pre-texts to conceal another reason for his termination. I con-clude from all the foregoing that the Respondent's concealedand true motivation for Howard's termination was his ac-tivity on behalf of the Union.The Respondent urges that such could not have been itsmotive because other known active supporters of unions inprior campaigns have not been discharged and are still in theRespondent's employ.However,it is well settled that a dis-criminatory motive,otherwise established,isnot disprovedby the fact that the Respondent did not weed out all knownunion adherents."Accordingly,I conclude that by terminating Howard's em-ployment on February 26,1971, and by thereafter refusing toreemploy him because of his activities on behalf of the Union,the Respondent engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act."G. Interference,Restraint,and Coercionof Employees1.As found above,on February 27, Supervisor MartinRegan told employee Merrill Raymond that at a supervisors'meeting which Regan had attended,"they picked out whowas union and who wasn't union."At the same time, Reganalso told Raymond,"they knew about [the union advocacyof]Ronald Sito and me...about all of us ......The complaint (paragraph 8(b)) alleges,and the GeneralCounsel contends,that by these"utterances"of Regan, theRespondent conveyed to employees the impression that theirunion activities were the subject of surveillance by the super-visors.Regan's statement to Raymond clearly conveys thatimpression,and I therefore conclude that thereby the Re-spondent interfered with,restrained,and coerced employeesin the exercise of rights guaranteed to them by Section 7 ofthe Act and engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2.On Thursday,February 25, the day before Howard'stermination,Robert Leech,the third shift foreman of theplastics department,told employee Merrill Raymond that hewas designating him as a temporary leadman during the ab-sence of the regular leadman.At the same time,according tothe credited testimony of Leech,he told Raymond,"If yousee any soliciting of any kind,or passing out of [union] cards-bring it to my attention.""" Nachman Corporation v. NL R.B.,337 F.2d 421, 424 (C.A. 7);N.L.R.B. v. Shedd-Brown Mfg.Co., 213 F 2d 163, 174-175 (C A. 7);N.L.R.B. v Nabors,196 F 2d 272, 276 (C.A 5)" Shattuck Denn Mining Corporation v. NL.R.B, supra." Raymond's version-of this instruction was that Leech told him to "fire"anyone hesaw "passsingout white [union]cards."Notwithstanding that Iregard Raymond's testimony in most respects as reliable,I regard his versionof Leech'sinstruction as overstated since it is not disputed that leadmenhave no authority to fire employees and are not supervisors within themeaningof the Act SeeNL.R.B. v. Universal Camera Corp.,179 F 2d 749,(Cont.) 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint (paragraph 8(a)) alleges that Respondentviolated Section 8(a)(1) of the Act by Leech's instruction toleadman"to discharge any employee observed distributingcards for the Union." The Respondent appears to contendthat no violation of the Act can be based on Leech's admittedstatement to Raymond, because he in effect was asking Ray-mond merely to enforce the Respondent's no-solicitation inthe plant rule." I regard the contention as without meritsince, as previously noted, leadmen are not supervisors, andLeech, in effect, was requesting Raymond, an employee underthe Act, to engage in surveillance of the union activities ofother employees and to report such activities to him. I findthat the Respondent thereby further impinged on its em-ployees' Section 7 rights, and further violated Section 8(a)(1)of the Act.363.On Friday, March 12 about 7:30 a.m., after the thirdshift ended, Foreman Leech and a number of the employeeswho worked under him the the plastics department," andsome from the hose department, visited Duffy's Tavern, a barnear the Respondent's Pawtucket plant. Most of the em-ployees drank beer, but Leech imbibed whiskey, and the talkwas mainly about the union campaign.Sometimebetween 9and 10 a.m., Leech told the employees that they were foolishto "get involved in the thing [the Union]," that employeeswho pushed the last organizational campaign were no longeremployed by Respondent, that the Company "knew all theguys that were involved in the Union," and that if the Union"didn't get in," they would all "be gone." Pointing to RonaldSito,Leech said that he and the "frog" "would be out."36Leech then asked Raymond and employee Al Demastro ifthey had signed union cards, and, after receiving an affirma-tive reply, Leech said that if they didn't watch their step, theytoo would be out.39I therefore conclude that Leech's statements on March 12to the employees at Duffy's Tavern: (a) clearly implied thattheir union activities had been subjected to surveillance byRespondent; (b) constituted coercive interrogation of em-ployees regarding their union membership and support; and(c) threatened employees with discharge for supporting theUnion if the latter lost its organizational campaign;and thatthereby the Respondent further interfered with, restrained,and coerced employees in the exercise of statutorily guaran-754 (C A. 2), reversedand remandedon other grounds, 340 U.S. 474, inwhich JudgeLearned Hand wrote.It is no reason for refusing to accepteverythinga witness says,because you do not believeall of it; nothing is morecommonin all kindsof judicialdecisions than tobelieve some and not all." Resp.Exh. rule 43. The rule appears on its face to impinge on em-ployees'Section 7 rights,but since the complaint does not allege a violationof the Actbased thereon,and the issue was not litigated,no finding ofviolation will be based thereon.16 Indeed,since Leech's instruction to Raymond was not limited towatching and reporting solicitationthat occurred during workingtime, itwould be violative of the ActevenifRaymondwas asupervisor" These included Merrill Raymond,Ronald Sito, and RichardCombies." This was thenicknameof an employee of French descent whose sur-name was not recalled by the witnesses11Thefindings above are based on a compositeof the creditedtestimonyof Raymond, Sito, and Combies Leech,a witness for Respondent, wasasked whether hethreatenedanybody,and whether he said"we know whoyou are and you'll end uplike Sito and the frog,"and he replied,"I don'tthink Isaid anything like that,"Moreover,Leech admittedthathis recollec-tion of the eventsof that day, which includedbeingstruck bya thrown glasswhichcut his face,"was pretty well blotted out-becauseof the amount ofalcoholthat[he] consumedthatday." I therefore regard his uncertain denialof the statementsattributed to him bythe employees as less reliable thantheir testimony which I havecredited above.teed rights, and engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.40IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.Having found that the Respondent terminated the employ-ment of Alan J. Howard and thereafter failed and refused toreemploy him because he engaged in union and concertedactivities guaranteed by the Act, I will recommend that theRespondent be ordered to offer him immediate reinstatementto his former position or, if it no longer exists, to a substan-tially equivalent position, without prejudice to his seniority orother rights and privileges. and make him whole for any lossof earnings he many have suffered by reason of the discrimi-nation by the payment to him of a sum of money equal to theamount he normally would have earned from the date of histermination to the date of reinstatement,less his net earningsdurin* said period, with backpay computed on a quarterlybasis in the manner established by the Board."Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze and determine theamounts of backpay due under the terms of this recom-mended remedy.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Teknor-Apex Co., is an employer engagedin commerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.District #2, United Rubber, Cork, Linoleum &PlasticWorkers of America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminating against Alan J. Howard, by terminat-ing his employment, and by failing and refusing to reinstatehim because of his support of the Union, the Respondent has" ° In reaching this conclusion,Ihave consideredand rejected the Re-spondent's contention that no violationshould be basedon Leech's utter-ances becauseof thesocial natureof theoccasion at whichthey were made,because of the admitted horseplay which hadoccurred (which includedLeech being asked to sign a union card and doingso byaffixingthereto thename of one of the employees),and becauseof the amount of drinking whichhad preceded Leech's statement I am not persuadedby the record that atthe time Leech made these statements,his consumptionof alcohol was suchthat hiswordswere less coercivethan what they clearly conveyed It maywell be thatbut forhis drinking,Leech might not have saidwhathe did, butin this regard,the Latinmaxim, invino veritas,clearly seemsto apply" F W Woolworth Company,90 NLRB 289, backpay shall include thepayment of interest at the rateof 6 percentper annumto be computed inthe manner set forth in IsisPlumbing & Heating Co,138 NLRB 716 TEKNOR-APEX CO.393engaged inand isengagingin unfair labor practices within themeaning ofSection 8(a)(3) of the Act.4.By the foregoing conduct, by coercivelyinterrogatingemployees regarding their union membership and sympa-thies, by requesting employeesto engagein surveillance of theunion activities of other employees, by conveying to em-ployees the impression that it hasengaged insuch surveil-lance, and by threatening employees with discharge or otherreprisalsfor engagingin union activities, the Respondent hasengaged in and isengagingin unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaning ofSection2(6) and (7) of the Act.Upon the basis of the foregoingfindingsof fact and conclu-sions of law, and upon the entire record in thiscase, I herebyissue the following recommended:"ORDERRespondent, Teknor-Apex Co., its officers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in and activities on behalf ofDistrict# 2, United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, or of any other labor organ-ization of its employees, or in any other manner discriminat-ing in regard to hire or tenure of employment or any term orcondition of employment.(b) Coercively interrogating employeesregardingtheir un-ion membership, activities, or sympathies.(c) Engaging in surveillance of the union activities of itsemployees, or in conduct which gives the impression of sur-veillance, or requesting employees to engage in such surveil-lance.(d) Threatening employees with discharge or other repris-als forengagingin union or other activities protected by theAct.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights toself-organization, to form labor organizations, to join or assistDistrict# 2, United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of theirown choosing, and toengage inother concerted activities forthe purpose of collectivebargainingor other mutual aid orprotection, or to refrain fromengagingin such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section 8(a)(3)of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Offer Alan J Howard immediate and full reinstatementto his former job or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his seniority orother rights and privileges enjoyed, and make him whole forany loss of pay he may have suffered as a result of the dis-crimination against him in the manner provided in the sectionof this Decision entitlted "The Remedy."" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, automati-cally become the findings, conclusions, decision and order of the Board, andall objections thereto shall be deemed waived for all purposes(b)Notify Alan J. Howard, if presently serving in theArmed Forces of the United States, of his right to full rein-statement upon application in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due under theterms of this recommended Order.(d) Post at the Respondent's plant located in Pawtucket,Rhode Island, copies of the notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by Respondent,shall be posted by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps have -been taken to comply herewith."" In theeventthat the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the wordsin the notice reading"Posted byOrder ofthe NationalLaborRelations Board" shall be changed to read"Postedpursuantto a Judgment of the United States Court of Appealsenforcing an Order ofthe NationalLaborRelations Board "44 In the event thatthis recommendedOrder is adopted by the Boardafterexceptionshavebeen filed, thisprovision shall be modifiedto read-"Notify saidRegionalDirectorfor Region 1, in writing,within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the opportunity to presenttheir evidence, a Trial Examiner of the National Labor Rela-tions Board has found that we violated the National LaborRelations Act, and has ordered us to post this notice and weintend to carry out the order of the Board.The Act gives all employees these rights:To engage in self-organization;To form, join, or help unions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection; andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically, WE WILL NOT discourage un-ion activity or membership in District # 2, United Rub-ber,Cork, Linoleum & Plastic Workers of America,AFL-CIO, or any other labor organization by dis-criminating against you if you choose to engage in unionactivity or join that union or any other union.WE WILL NOT coercively interrogate you regardingyour union membership, activities, or sympathies.WE WILL NOT engage in surveillance of your unionactivities or in conduct which gives the impression ofsuch surveillance, and WE WILL NOT request you to en-gage in such surveillance for us. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT threaten you with discharge or otherreprisals for engaging in union activities.Since it was decided that we violated the Act by ter-minating the employment of Alan J. Howard because heengaged in union activities,WE WILLoffer him full rein-statement to his former job, and WE WILL pay him forany loss he suffered because we fired him.WE WILL respect your rights to self-organization, toform, join,or assist any labor organization,or to bargaincollectively in respect to terms or conditions of employ-ment through the Union named above, or any represent-ative of your choice, or to refrain from such activity, andWE WILL NOT interfere with, restrain, or coerce our em-ployees in the exercise of these rights.You, all our employees, are free to become membersof any labor organization or to refrain from doing so.TEKNOR-APEX CO.(Employer)DatedBy(Representative)(Title)WE WILL notify immediately the above-named individual, ifpresentlyserving inthe Armed Forces of the UnitedStates,of his right to full reinstatement,upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 7thFloor,Bulfinch Building,15New Chardon Street,Boston,Massachusetts 02114, Telephone 617-223-3300.